Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s AFCP 2.0 request filed on 06/22/2022 for Application #16/535,938 filed on 08/08/2019 in which Claims 13, 15-21, 23-29 are pending.

Status of Claims
Claims 13, 15-21, 23-29 are pending, of which Claims 13, 17-21, 25-29 are allowable via Examiner’s Amendment, Claims 15, 16, 23, 24 are canceled.

Applicant’s Most Recent Claim Set of 06/22/2022
Applicant’s most recent claim set of 06/22/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Trishan Esram on July 12, 2022.

The application has been amended as follows:

In the Claims:

Claim 13: (Currently Amended)
A method for an apparatus, comprising:
	storing first information, wherein
		the first information includes a first data relating to operation of the apparatus and genuine information that is irreplaceable with dummy information,
		the first information is indicative of a location in a computer, and
		the first information includes a first location of the first data; and
	generating the dummy information using a condition, wherein
		the dummy information includes a dummy data that is different from the first information,
		the dummy information includes a second location of the dummy data, 
		the dummy information is similar to the genuine information and not present within the computer and a local network to which the computer is connected; and
		the condition includes a relation between the first location and the second location, wherein
			the relation is a predetermined distance between the second location and the first location, and
		the first location and the second location are places in directory tree structure.


Claims 15-16: (Currently Canceled)


Claim 21: (Currently Amended)
An apparatus comprising: 
	a memory storing a set of instructions; and
	at least one processor configured to execute the set of instructions to:
		store first information, wherein
			the first information includes a first data relating to operation of the apparatus and genuine information that is irreplaceable with dummy information,
			the first information is indicative of a location in a computer, and
			the first information includes a first location of the first data; and
		generate the dummy information using a condition, wherein
			the dummy information includes a dummy data that is different from the first information,
			the dummy information includes a second location of the dummy data, 
			the dummy information is similar to the genuine information and not present within the computer and a local network to which the computer is connected; and
			the condition includes a relation between the first location and the second location, wherein
				the relation is a predetermined distance between the second location and the first location, and
			the first location and the second location are places in directory tree structure.


Claims 23-24: (Currently Canceled)


Claim 29: (Currently Amended)
A non-transitory computer-readable medium storing a program, which causes an apparatus to execute:
	storing first information, wherein
		the first information includes a first data relating to operation of the apparatus and genuine information that is irreplaceable with dummy information
		the first information is indicative of a location in a computer, and
		the first information includes a first location of the first data; and
	generating the dummy information using a condition, wherein
		the dummy information includes a dummy data that is different from the first information,
		the dummy information includes a second location of the dummy data, 
		the dummy information is similar to the genuine information and not present within the computer and a local network to which the computer is connected; and
		the condition includes a relation between the first location and the second location, wherein
			the relation is a predetermined distance between the second location and the first location, and
		the first location and the second location are places in directory tree structure.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 13, 17-21, 25-29 are considered allowable.

The instant invention is directed to a method, apparatus, and medium for providing dummy or decoy information based on authentic genuine information and stored at dummy or decoy storage locations.

The closest prior art, as recited, Stolfo et al. US Patent Application Publication No. 2010/0077483 and Toman US Patent No. 4,027,289, are also generally directed to various aspects of providing dummy or decoy information based on authentic genuine information and stored at dummy or decoy storage locations.  However, Stolfo et al. or Toman does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 13, 21, 29.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 13:
Although the combination of Stolfo et al. or Toman teaches the provision of dummy or decoy information based on authentic genuine information and stored at dummy or decoy storage locations, Stolfo et al. or Toman fails to teach the storage of information concerning the functioning of a computing device and genuine information that is irreplaceable with dummy information, with this stored information including its location in the computing device, the utilization of a condition in the generation of the dummy information that is different from the stored information and includes a second storage location where the dummy information is stored, the dummy information similar but not the same as the genuine information and not located within the computing device and a local network that is connected to the computing device, the condition utilized in the generation of the dummy information including a relationship between the stored information and the stored dummy information that indicates a predetermined distance between the stored information location and the stored dummy information location, with the locations of both listed as position in a directory tree structure.
When combined with the additional limitations found in Claim 13.

Regarding Claim 21:
Although the combination of Stolfo et al. or Toman teaches the provision of dummy or decoy information based on authentic genuine information and stored at dummy or decoy storage locations, Stolfo et al. or Toman fails to teach the storage of information concerning the functioning of a computing device and genuine information that is irreplaceable with dummy information, with this stored information including its location in the computing device, the utilization of a condition in the generation of the dummy information that is different from the stored information and includes a second storage location where the dummy information is stored, the dummy information similar but not the same as the genuine information and not located within the computing device and a local network that is connected to the computing device, the condition utilized in the generation of the dummy information including a relationship between the stored information and the stored dummy information that indicates a predetermined distance between the stored information location and the stored dummy information location, with the locations of both listed as position in a directory tree structure.
When combined with the additional limitations found in Claim 21.

Regarding Claim 29:
Although the combination of Stolfo et al. or Toman teaches the provision of dummy or decoy information based on authentic genuine information and stored at dummy or decoy storage locations, Stolfo et al. or Toman fails to teach the storage of information concerning the functioning of a computing device and genuine information that is irreplaceable with dummy information, with this stored information including its location in the computing device, the utilization of a condition in the generation of the dummy information that is different from the stored information and includes a second storage location where the dummy information is stored, the dummy information similar but not the same as the genuine information and not located within the computing device and a local network that is connected to the computing device, the condition utilized in the generation of the dummy information including a relationship between the stored information and the stored dummy information that indicates a predetermined distance between the stored information location and the stored dummy information location, with the locations of both listed as position in a directory tree structure.
When combined with the additional limitations found in Claim 29.

Therefore Claims 13, 17-21, 25-29 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim - US_20120309350: Kim teaches the protection of a device’s location privacy by utilizing dummy locations.
Bowen et al - US_20110167494: Bowen et al teaches the detection of covert malware in computing environments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498